Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: claims are allowable at least for the reason that the prior art does not teach or reasonably suggest the second surface that has a shape in which a curvature is continuous over the entire second surface in a cross-section perpendicular to an extension direction of the first wiring as set forth in the claimed combination, wherein the metal material is having a Vickers harness of 50 HV or more.  
Sadaharu et al (US 2016/0105090 A1) discloses an actuator device (Fig. 1 and Fig. 2) comprising:
a support portion (12);
a movable portion (14, 14a, 14b);
a first connection portion (22, 24) connecting the movable portion (14, 14a, 14b) to the support portion (12) on a first axis (along 22-24-24-22) so that the movable portion is swingable around the first axis; and 
a first wiring (18) provided on the first connection portion, 
wherein the first wiring includes a first main body (see Fig. 2, 18) formed of a metal material (para [0010]), and
wherein the first main body includes a first surface (top) facing the first connection portion and a second surface (bottom) other than the first surface. 
However, the prior art does not disclose the second surface that has a shape in which a curvature is continuous over the entire second surface in a cross-section perpendicular to an extension .  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNCHA P CHERRY whose telephone number is (571)272-2310.  The examiner can normally be reached on M to F 7am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571)272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






8/10/2021
/EUNCHA P CHERRY/Primary Examiner, Art Unit 2872